Detailed Action
This office action is for US application number 15/703,345 evaluates the claims as filed on February 12, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.

Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Schwager, Chapman, Austin, and Kuster teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Schwager discloses screw 86 inserted in oblong hole 26 but there is no disclosure that screw 86 is a locking screw and can be locked to oblong hole 26 and is instead distinguished from such screws 84 (Remarks p. 7), Examiner notes that, in the rejection detailed below, screw 84 is received in the kickstand hole as identified on the illustrations of Figs. 1-3 (as shown in Figs. 5 and 6).
With regards to Applicant’s argument that Schwager does not disclose positioning the screw in the kickstand hole such that it can target a posteriomedical cortex of a condylar region of bone (Remarks p. 7), Examiner notes that such is shown in Fig. 6 for a “dummy” embodiment if the plate is positioned to achieve such positioning of the hole. 
With regards to Applicant’s argument that it would not be obvious to replace screw 86 with a locking screw or add threads to oblong hole 26 (Remarks p. 7 and 8), Examiner notes that such has not been proposed and is therefore moot.
With regards to Applicant’s argument that Schwager does not disclose that the kickstand hole is a poly-axial locking hole as paragraph 63 discloses that oblong hole 26 is not disclosed to be a locking hole which is distinguishable from other holds that are identified as having threading that engages threads on a locking screw (Remarks p. 8), Examiner notes that in the rejection detailed below, the kickstand hole is shown with threads in Fig. 3 and screw 84 is received in the kickstand hole as identified on the illustrations of Figs. 1-3 (as shown in Figs. 5 and 6).



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 1-10, the specification appears to lack proper antecedent basis for “wherein the longitudinal axis of the kickstand hole is angled between about 23 degrees to about 33 degrees upwards from a plane normal to a plane defined by the upper surface of the shaft proximate the kickstand hole” of claim 1 lines 14-16. That is, a longitudinal axis obliquely angled with respect to an upper surface of the shaft proximate the kickstand hole has not been shown, the longitudinal axis of the kickstand hole relative to a plane normal to a plane defined by the upper surface of the shaft proximate the kickstand hole has not been shown, and such angle being between about 23 degrees to about 33 degrees upwards has not been shown and was not originally claimed. Further, the disclosure in the specification is limited to “the kickstand hole 135 is angled between 23-33 degrees, or in some embodiments between 27-29 degrees, upwards from a normal plane of the upper surface of the plate” (¶32) with no mention of said angle being relative to a plane normal to a plane defined by the upper surface of the shaft proximate the kickstand hole. Thus, the specification fails to provide proper antecedent basis for “the central longitudinal axis of the kickstand hole is 
As to claims 11-21, the specification appears to lack proper antecedent basis for “the waisted edge scallops on the first side are not aligned with the waisted edge scallops on the second side” of claim 11 lines 13-14. This is a negative limitation, i.e. the claim is requiring that the waisted edge scallops on the first side do not align with the waisted edge scallops on the second side. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the waisted edge scallops on the first side are not aligned with the waisted edge scallops on the second side. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the waisted edge scallops on the first side aligning with the waisted edge scallops on the second side, then the “alternative elements” rationale discussed above in the MPEP is not applicable. Thus, the specification fails to provide proper antecedent basis for “the waisted edge scallops on the first side are not aligned with the waisted edge scallops on the second side” of claim 11 lines 13-14.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the central longitudinal axis of the kickstand hole relative to a plane normal to a plane defined by the upper surface of the shaft proximate the kickstand hole of claim 1 lines 14-16, and such angle being between about 23 degrees to about 33 degrees upwards of claim 1 lines 14-16; and the fastener received in the kickstand hole is a locking fastener and is positioned to target a posteromedial cortex of a condylar region of the bone of claim 1 lines 17-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Objections
Claim(s) 11 and 21 is/are objected to because of the following informalities:  
Claim 11 line 15 should read “a kickstand hole
Claim 21 lines 2-3 should read “a condylar region of the bone.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 and 21 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
As to claims 1-10, “positioned to target a posteromedial cortex of a condylar region of the bone.” of claim 1 lines 18-19 appear to claim the human body as “a .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 1-10, “wherein the longitudinal axis of the kickstand hole is angled between about 23 degrees to about 33 degrees upwards from a plane normal to a plane defined by the upper surface of the shaft proximate the kickstand hole” of claim 1 lines 14-16 appears to be new matter. That is, a longitudinal axis obliquely angled with respect to an upper surface of the shaft proximate the kickstand hole has not been 
As to claims 11-21, “the waisted edge scallops on the first side are not aligned with the waisted edge scallops on the second side” of claim 11 lines 13-14 appears to be new matter. This is a negative limitation, i.e. the claim is requiring that the waisted edge scallops on the first side do not align with the waisted edge scallops on the second side. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the waisted edge scallops on the first side are not aligned with the waisted edge scallops on the second side. As noted above, the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 9 is/are unclear with regards to a normal plane of an upper surface of the plate in line 2 and how this is intended to differ from the planes and an upper surface of the shaft of claim 1 line 15. Examiner notes that it is unclear if this is intended to further limit over current claim 1, in which case such appears to be new matter, or if the claimed range is intended to be a reference to the same structural feature. Examiner is interpreting this broadly, and again suggests amending to clarify. Examiner is interpreting this as referring to, and suggests amending as, “upwards from [[a]]the normal plane of [[an]]the upper surface of the plate.”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwager et al. (US 2011/0313422, hereinafter “Schwager”). 
As to claims 1-6, 8, and 10, Schwager discloses a system (Figs. 1, 2, and 3, ¶59) capable of use for treating a fracture in a bone (¶49) comprising: a bone plate (10) capable of engaging the bone (via bone contacting side 54, Fig. 7, ¶58), the bone plate comprising a proximal portion (see illustration of Fig. 1), a shaft (see illustration of Fig. 1) and a distal portion (see illustration of Fig. 1), wherein the proximal portion comprises a tapered tip (see illustration of Fig. 1), wherein the shaft comprises one or more holes (fixed hole 22 as labeled on illustration of Fig. 1, see illustration of Fig. 1), and wherein the distal portion is wider than the shaft and the proximal portion (Figs. 1 and 2) and about 23 degrees to about 33 degrees upwards from a plane normal to a plane defined by the upper surface of the shaft proximate the kickstand hole (Fig. 3 shows that right portion of the hole portion 62 of the kickstand hole is angled as claimed), and a fastener (locking screw of ¶59, shown in Fig. 6 for a “dummy” embodiment) received through the kickstand hole (¶59, shown in Fig. 6 for a “dummy” embodiment), wherein the fastener received in the kickstand hole is a locking fastener (¶59) and is positioned to target a posteromedial cortex of a condylar region of the bone (if one so chooses to position the plate as such, shown in Fig. 6 for a “dummy” embodiment). As to claim 2, Schwager discloses that the proximal portion comprises a k-wire hole (see illustration of Fig. 1, claim 3, Schwager discloses that the one or more holes in the shaft are fixed holes (¶s 49, 52, and 61), while the one or more distal holes in the distal portion are polyaxial locking holes (see illustration of Fig. 2, ¶59 discloses use with a cortical screw and that the hole has a curved/spherical surface). As to claim 4, Schwager discloses that the shaft comprises at least four holes (see illustration of Fig. 1). As to claim 5, Schwager discloses that the at least four holes of the shaft are in series along a length of the bone plate (Fig. 1). As to claim 6, Schwager discloses that the shaft comprises one or more waisted edge scallops (see illustration of Fig. 1). As to claim 8, Schwager discloses that the distal portion comprises at least eight distal holes (see illustration of Figs. 1 and 2). As to claim 10, Schwager discloses that the distal portion comprises indentions (see illustration of Fig. 2) that do not extend through a thickness of the plate (Fig. 2).
Schwager does not expressly disclose the angle being between about 23 degrees to about 33 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the angle of the longitudinal axis of the kickstand hole of device of Schwager to be between about 23 degrees to about 33 degrees from a plane normal to a plane defined by the upper surface of the shaft proximate the kickstand hole since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. 


    PNG
    media_image1.png
    680
    1112
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    744
    1043
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    830
    1170
    media_image3.png
    Greyscale


As to claim 9, Schwager discloses the invention of claim 1 as well as the kickstand hole being angled upwards from the normal plane of the upper surface of the plate (Fig. 3 shows that right portion of the hole portion 62 of the kickstand hole is angled as claimed).
Schwager is silent to the kickstand hole being angled between 27 - 29 degrees upwards from the normal plane of the upper surface of the plate. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the angle of the kickstand hole of device of Schwager to be between 27 - 29 degrees upwards from the normal plane of the upper surface of the plate since it has been held that “where the only difference .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schwager in view of Chapman et al. (US 4,776,330, hereinafter “Chapman”).
As to claim 7, Schwager discloses the invention of claim 1.
Schwager is silent to the distal portion further comprising a lag screw groove. 
Chapman teaches a similar system (Figs. 29-31) capable of use for treating a fracture in a bone (Fig. 31) comprising: a bone plate (171) capable of engaging the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the distal portion as disclosed by Schwager by adding lag screw grooves as taught by Chapman in order to enable use of fracture reduction lag screws (Chapman col. 20 line 66 – col. 21. line 1) to reduce a fracture in the distal condylar region (Chapman col. 21 lines 29-31) prior to securing the bone plate to the bone (Chapman col. 21 lines 35-36).

    PNG
    media_image4.png
    596
    874
    media_image4.png
    Greyscale


Claims 11-14, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schwager in view of Kuster et al. (US 2011/0137314, hereinafter “Kuster”).
As to claims 11-14, 17, and 21, Schwager discloses a system (Figs. 1, 2, and 3, ¶59) capable of use for treating a fracture in a bone (¶49) comprising: a bone plate (10) capable of engaging the bone (via bone contacting side 54, Fig. 7, ¶58), the bone plate comprising a proximal portion (see illustration of Fig. 1), a shaft (see illustration of Fig. 1) and a distal portion (see illustration of Fig. 1), wherein the proximal portion comprises a tapered tip (see illustration of Fig. 1), wherein the shaft comprises a plurality of holes (fixed hole 22 as labeled on illustration of Fig. 1, see illustration of Fig. 1) and a first side (top side as shown in Fig. 1, i.e. continuous with the anterior side as labeled on the illustration of Fig. 1) and a second side (bottom side as shown in Fig. 1, i.e. continuous with the posterior side as labeled on the illustration of Fig.) opposite the first side (Fig. 1), and wherein the distal portion is wider than the shaft and the proximal portion (Figs. 1 and 2) and wherein the distal portion comprises a plurality of distal holes (polyaxial locking hole 30 as labeled on illustration of Fig. 2, see illustration of Fig. 2, ¶59 discloses use with a cortical screw and that the hole has a curved/spherical surface), wherein the plurality of holes in the shaft are fixed holes (¶s 49, 52, and 61), while the plurality of distal holes in the distal portion are polyaxial locking holes (see illustration of Fig. 2, ¶59 discloses use with a cortical screw and that the hole has a curved/spherical surface); and at least one fastener (screws of ¶49 for in holes 22) received through the plurality of holes of the shaft (¶49, shown in Fig. 6 for a “dummy” embodiment); and at least one fastener (cortical screw of ¶59) received through the plurality of distal holes of claim 12, Schwager discloses that the distal portion comprises a variable chamfered surface (see illustration of Fig. 2). As to claims 13, Schwager discloses that the distal portion comprises one or more distal k-wire holes (see illustration of Fig. 2). As to claims 14, Schwager discloses that the distal portion comprises a posterior side (see illustration of Fig. 1) and an anterior side (see illustration of Fig. 1), wherein the posterior side is raised relative to the anterior side (Figs. 1, 3, and 7). As to claim 17, Schwager discloses that the bone plate has variable thickness along its length (Figs. 1, 3, and 7). As to claim 21, Schwager discloses a fastener (locking screw of ¶59, shown in Fig. 6 for a “dummy” embodiment) received through the kickstand hole (¶59, shown in Fig. 6 for a “dummy” embodiment), wherein the fastener received in the kickstand hole is positioned to target a condylar region of the bone (shown in Fig. 6 for a “dummy” embodiment).
Schwager is silent to the plurality of waisted edge scallops on the first side being longitudinally offset from the waisted edge scallops on the second side such that the waisted edge scallops on the first side are not aligned with the waisted edge scallops on the second side.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the waisted edge scallops as disclosed by Schwager to be longitudinally offset and not aligned on the first and second sides as taught by Kuster in order to facilitate smooth insertion of bone plate beneath the muscle tissue of the patient (Kuster, ¶49) while providing a curved shape to adapt to the form of a bone (Schwager ¶48).

    PNG
    media_image5.png
    621
    1099
    media_image5.png
    Greyscale



Claims 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwager and Kuster in view of Austin et al. (US 2009/0312803, hereinafter “Austin”).
As to claims 15, 18, and 19, the combination of Schwager and Kuster discloses the inventions of claims 14 and 11 accordingly. As to claim 18, the combination of Schwager and Kuster further discloses the proximal portion further comprising one or more proximal holes (Schwager Fig. 1). As to claim 19, the combination of Schwager and Kuster further discloses a proximal k-wire hole (see illustration of Schwager Fig. 1).
The combination of Schwager and Kuster is silent to the shaft comprising one or more dynamic compression slots, the one or more proximal holes being polyaxial 
As to claim 15, 18, and 19, Austin teaches a similar system (Fig. 41) capable of use for treating a fracture in a bone (¶105) comprising: a bone plate (Fig. 41) comprising a proximal portion (see illustration of Fig. 41), a shaft (see illustration of Fig. 41) and a distal portion (see illustration of Fig. 41); wherein the shaft comprises one or more dynamic compression slots (see illustration of Fig. 41, ¶77). As to claim 18, Austin teaches that the proximal portion further comprises one or more proximal holes (polyaxial locking hole as labeled on illustration of Fig. 41, see illustration of Fig. 41, ¶77), wherein the one or more proximal holes are polyaxial locking holes (see illustration of Fig. 41, ¶77). As to claim 19, Austin teaches a proximal k-wire hole (see illustration of Fig. 41) near an articulated tensioning device slot (380s, see illustration of Fig. 41, ¶107).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the bone plate as disclosed by the combination of Schwager and Kuster by adding dynamic compression slots to the shaft, polyaxial locking holes to the proximal portion, and articulated tensioning device slots near the k-wire holes as taught by Austin in order to provisionally affix the bone plate to the bone prior to installation of the bone plate with permanent attachment with bone screws while allowing articulation of bone fragments in up to six degrees of freedom to reduce the bone fracture (Austin ¶107), i.e. to lock a bone fragment into a position and then incrementally reposition to another temporary or permanent location (Austin ¶107), to help achieve better fixation of a fractured bone (Austin ¶77). 


    PNG
    media_image6.png
    828
    723
    media_image6.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schwager and Kuster in view of Chapman.
As to claim 20, the combination of Schwager and Kuster discloses the invention of claim 11.
The combination of Schwager and Kuster is silent to the distal portion further comprising a concave cutout portion positioned near a distal end of the distal portion and wherein the concave cutout being a screw groove that is configured and dimensioned to allow for the placement of lag or compression screws.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the distal portion as disclosed by the combination of Schwager and Kuster by adding lag screw grooves near the distal end of the distal portion as taught by Chapman in order to enable use of fracture reduction lag screws (Chapman col. 20 line 66 – col. 21. line 1) to reduce a fracture in the distal condylar region (Chapman col. 21 lines 29-31) prior to securing the bone plate to the bone (Chapman col. 21 lines 35-36).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/AMY R SIPP/Primary Examiner, Art Unit 3775